Citation Nr: 1123388	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  09-28 770	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from January 1942 to December 1945.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In September 2010 and December 2011 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

The record reflects that the Veteran was previously represented by Veterans of Foreign Wars of the United States (VFW).  However, in correspondence received in March 2011, the Veteran revoked VFW's authority to represent him, and has not designated another representative.  As such, the Board recognizes that the Veteran is now proceeding pro se in this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delaying the Veteran's appeal with regard to his claims for service connection for bilateral hearing loss and tinnitus.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In cases where the veteran's service treatment records were unavailable, through no fault of the veteran, as is the case here, there is a "heightened duty" to assist the veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board previously remanded the case in September 2010 to afford the Veteran a VA examination.  In so doing, the Board noted that the Veteran contended that he was exposed to acoustic trauma during his period of service and that his hearing loss and tinnitus resulted from his in-service acoustic trauma.  In particular, he claimed that his duties included delivering aircraft parts on the flight line and that he was exposed to the noise of aircraft.  His service personnel records do show that his military occupational specialty was an Army Air Force supply technician.  The Board also noted that Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran was afforded a VA audiological examination in December 2010 in compliance with the remand request.  Although bilateral hearing loss and tinnitus were diagnosed, the examiner opined that those disorders were not related to the Veteran's military service.  The examiner indicated that the Veteran denied having tinnitus during an August 2007 audiometric evaluation at St. Louis University.  The examiner concluded that nothing in the claims file connected the Veteran's current hearing loss and tinnitus to service other than his own statements and that it was therefore not as likely as not that they were related to his military service.  

The Board notes that there is no August 2007 audiometric evaluation associated with the Veteran's claims file.  Moreover, the Veteran has repeatedly denied having had an audiometric evaluation in August 2007.  It appears that the VA examiner based his opinion, at least in part, on an inaccurate factual premise.  

In February 2011, the Board again remanded the Veteran's appeal, in part to obtain a clarifying medical opinion to determine the nature and etiology of any hearing loss and tinnitus that may be present.  At that time, the Board outlined Training Letter 10-02, issued in March 2010, regarding the adjudication of claims for hearing loss.  Briefly, the letter indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  The letter also indicated that sensorineural hearing loss is the most common cause of tinnitus, but there are other known causes.  The remand again stressed that the Veteran is competent to report a history of noise exposure during service and indicated that it would have been helpful had the December 2010 VA examiner provided medically known or theoretical causes of sensorineural hearing loss and tinnitus or described how they can result from noise exposure or acoustic trauma as distinguished from development from other causes in determining the likelihood that the Veteran's current hearing loss and tinnitus were caused by noise exposure or acoustic trauma in service.  

Although the VA audiologist who conducted the December 2010 VA examination reviewed the Veteran's claims file again in March 2011 and stated that his opinion was unchanged, he provided no further rationale for his opinion.  The Board finds the December 2010 VA examination report and the March 2011 addendum inadequate as the examiner has provided either no rationale or insufficient rationale for his opinions and does not acknowledge the Veteran's competence to give a history of in-service exposure to loud noises.  Unfortunately, another remand is required for compliance with the Board's previous remands to obtain another medical opinion regarding the etiology of any bilateral hearing loss and/or tinnitus, to include adequate rationale for all opinions provided.  See Stegall v. West, 11 Vet. App 268 (1998); 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2010).  The Veteran has requested that another VA audiologist review his claims file and provide a medical opinion regarding the etiology of his bilateral hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should refer the Veteran's claims folder to a qualified VA audiologist, other than the examiner who conducted the December 2010 examination, and if available, for a clarifying opinion as to the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and statements.  The examiner should be informed that the Veteran's service treatment records are presumed destroyed by the fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in 1973.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he did serve as an Army Air Force Supply Technician and that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran currently has bilateral hearing loss and tinnitus that are causally or etiologically related to his military service, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  Thereafter, VA should readjudicate the issues on appeal.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



